IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,                :   No. 2896 Disciplinary Docket No. 3
                                               :
                     Petitioner                :   No. 152 DB 2021
                                               :
             v.                                :   Attorney Registration No. 61933
                                               :
BRIAN M. PURICELLI,                            :   (Bucks County)
                                               :
                     Respondent                :


                                             ORDER


PER CURIAM

       AND NOW, this 11th day of July, 2022, the Joint Petition for Emergency Temporary

Suspension Pursuant to Pa.R.D.E.208(f) is GRANTED. It is further provided that:

       1. Brian M. Puricelli (“Respondent”) is placed on temporary suspension until further

          definitive action by this Court;

       2. Respondent shall comply with all provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Bucks County shall enter

          such orders as may be necessary to protect the rights of Respondent’s clients or

          fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze such

          accounts pending further action by a court of appropriate jurisdiction.

       Respondent’s rights to petition for dissolution or amendment of this Order and to request

accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E. 208(f)(6) are

specifically preserved.

       This Order constitutes an imposition of public discipline within the meaning of Pa.R.D.E.

402 pertaining to confidentiality.